 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is effective as of October 20, 2014,
by and between Advaxis, Inc., a Delaware corporation (the “Company”), and David
J. Mauro (“Executive”).

 

WHEREAS, the Company and Executive desire to enter into this Agreement pursuant
to which the Company will employ Executive in the capacity, for the period, and
on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereby agree as follows:

 

1. EMPLOYMENT AND DUTIES. The Company hereby employs Executive and Executive
hereby accepts such employment in the capacity of Chief Medical Officer,
Executive Vice President, and agrees to act in accordance with the terms and
conditions hereinafter set forth. During the Term (as defined below), Executive
agrees that he will devote time, attention and skills to the operation of the
Business (as defined below) of the Company and that he will perform such duties,
functions, responsibilities and authority in connection with the foregoing as
are customarily assigned to individuals serving in such position and such other
duties consistent with Executive’s title and position as the Company’s Board of
Directors (the “Board”) or Chief Executive Officer specify from time to time.
For purposes of this Agreement, the “Business” of the Company shall be defined
as the development and commercialization of immunotherapy drug candidates and
related technology based products.

 

Executive represents and warrants that he is not bound by the terms of any
agreement with any previous employer or other party that would limit her
abilities to perform her duties and obligations hereunder. In connection with
Executive’s employment, Executive further represents and warrants that he will
not use any confidential or proprietary information of any previous employer.

 

2. TERM. The term of this Agreement shall commence on the date hereof and shall
continue for a period of one (1) year (the “Initial Term”). Thereafter, this
Agreement shall be automatically renewed for one year periods (“Renewal Terms”),
unless otherwise terminated by the Company or Executive upon written notice to
the other given not less than ninety (90) days prior to the expiration of the
Initial Term or the applicable Renewal Term of the Agreement. The Initial Term
and any Renewal Terms thereof shall be referred to herein as the “Term.”

 

3. COMPENSATION. In consideration of all the services to be rendered by
Executive to the Company hereunder, the Company hereby agrees to pay or
otherwise provide Executive the following compensation and benefits. It is
furthermore understood that the Company shall have the right to make any
applicable deductions or withholdings as agreed to by the parties or required by
applicable law (including but not limited to Social Security payments, income
tax withholding and other required deductions not in effect or which may become
effective by law any time during the Term) from the following compensation.

 



 

 

 

(a) SALARY. Executive shall receive an annual salary of Three Hundred Fifteen
Thousand Dollars and Zero Cents ($315,000.00), plus annual cost of living
(COLA—as determined by the Social Security Administration) salary increases
commencing on the one-year anniversary of the execution of this Agreement (“Base
Salary”). The applicable Base Salary shall be reviewed by the Chief Executive
Officer and the Compensation Committee of the Board (the “Compensation
Committee”) immediately following the end of the Company’s fiscal year to
determine the annual increase, or decrease consistent with the Company’s
decrease in the base salaries of other senior executives, to the applicable
year’s Base Salary; provided, however, that in no event shall such annual
increase be less than the cost of living increase. The Base Salary shall be paid
in two components, as follows: (a) (95%) of the Base Salary shall be paid in
cash (the “Cash Component”), and (b) (5%) of the Base Salary shall be paid in
common stock (“Common Stock”) of the Company (the “Stock Component”) as set
forth below.

 

(i) The applicable Cash Component will be paid in equal installments not less
frequently than bi-monthly in accordance with the Company’s salary payment
practices and employment tax withholding obligations in effect from time to time
for senior executives of the Company.

 

(ii) The applicable Stock Component will be paid on the last business day of
each calendar month (if Executive has provided services to the Company in
accordance with the Agreement through such date) (each such date, a “Purchase
Date”) as follows: the Company shall withhold an amount equal to 5% of the
Executive Base Salary from each salary payment date described in Section 3(a)(i)
that falls within such calendar month and use such funds on the Purchase Date to
purchase shares of the Company’s Common Stock from the Company at a purchase
price equal to the consolidated closing bid price of the Common Stock on the
Purchase Date.

 

(iii) At the time of issuance of the Common Stock as described in Section
3(a)(ii) above, or any time thereafter as determined by the Company to be
necessary or appropriate, Executive authorizes withholding of all applicable tax
obligations from payroll and any other amounts payable to Executive, and
otherwise agrees to make adequate arrangements, as approved at the discretion of
the Company, for the applicable tax obligations in connection with the issuance
of the Common Stock. Subject to compliance with applicable law, the Company, at
its sole discretion, may permit Executive to satisfy all or any portion of the
tax obligations by deducting from shares of Common Stock to be issued to
Executive a number of whole shares having a fair market value, as determined by
the Company, not in excess of the amount of the tax obligations determined by
the applicable minimum statutory withholding rates.

 

(iv) Executive acknowledges and agrees that as of the date hereof, the Company
has not filed a Registration Statement on Form S-8 (or any other registration
form) that covers the shares of Common Stock issuable hereunder. Executive
further acknowledges and agrees that the shares of Common Stock received by
Executive pursuant to this Section 3(a) may not be sold by Executive except
pursuant to an applicable registration statement or exemption from registration.
No Common Stock shall be issued in connection with a grant hereunder unless and
until all legal requirements applicable to the issuance of such Common Stock
have been complied with. Each grant made shall be conditioned on Executive’s
undertaking in writing to comply with such restrictions on his subsequent
disposition of such shares of Common Stock, and certificates representing such
shares may be legended to reflect any such restrictions. Certificates
representing shares of Common Stock issued or transferred hereunder will be
subject to such stop transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.

 



 

 

 

(v) Executive shall not have voting or any other rights as a stockholder of the
Company with respect to any shares of Common Stock issuable hereunder until
immediately following the issuance of any such shares of Common Stock in
accordance herewith.

 

(vi) Executive understands and agrees that the Company has not advised Executive
regarding Executive’s income tax liability in connection with the issuance of
stock as contemplated hereunder. Executive has reviewed with Executive’s own tax
advisors the federal, state, local and foreign tax consequences of an investment
in the Common Stock and the transactions contemplated hereby. Executive is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Executive understands that, except as
otherwise specifically provided in the Agreement, Executive (and not the
Company) shall be responsible for Executive’s own tax liability that may arise
as a result of an investment in the Common Stock or the transactions
contemplated by this Agreement.”

 

(b) BONUS PAYMENT. At the end of each fiscal year of the Company, in addition to
the Base Salary then in effect, Executive shall be eligible to receive a bonus
payment (the “Bonus Payment”) of between 10 and 50% of the applicable year’s
Base Salary (the “Bonus Percentage”). The Bonus Payment, if any, will be paid in
accordance with the Company’s bonus payment practices in effect from time to
time for senior executives of the Company. It will be awarded in the sole
discretion of the Compensation Committee based on a mutually agreed set of goals
established during the first month of each fiscal year, in consultation with the
Chief Executive Officer. Determinations as to whether Executive has met these
mutually agreed upon set of goals will be determined in the sole discretion of
the Compensation Committee. Executive must be employed by the Company, without
the occurrence of any of the Events of Termination, as that term is defined
below, and without having tendered notice to the Company of an anticipated Event
of Termination, at the time that the Bonus Payment is to be paid to Executive.

 

(c) BENEFIT PLANS. As of the date hereof, Executive shall be eligible to
participate in the Company’s group health insurance plan and any other benefit
plan applicable to the Company’s senior executives.

 

(d) INSURANCE. The Company may secure, in its own name, or otherwise, and at its
own expense, life, health, accident and other insurance covering Executive or
Executive and others. Executive agrees to assist the Company in procuring such
insurance by submitting to the usual and customary medical and other
examinations and by signing, as the insured, such applications and other
instruments in writing as may be reasonably required by the insurance companies
to which application is made pursuant to such insurance. Executive agrees that
he shall have no right, title, or interest in or to any insurance policies or to
the proceeds thereof which the Company many so elect to take out or to continue
on the Executive’s life.

 



 

 

 

(e) INDUCEMENT GRANT OF COMPANY STOCK. Upon execution and delivery of this
Agreement, Executive shall receive 165,000 restricted shares of the Company’s
Common Stock (the “Restricted Stock”) as an inducement grant. One third of these
shares will vest immediately, one third on your first anniversary of employment
with the Company, and one third on your second anniversary of employment with
the Company, in accordance with, and which shall be subject to the restrictions
set out in, the form of Restricted Stock Award Agreement, a copy of which is
attached hereto as Exhibit A.

 

(f) EXPENSES. Executive shall be entitled to be reimbursed for all reasonable
expenses incurred by him in connection with the fulfillment of her duties
hereunder, including all necessary continuing education and certification costs
and related expenses; provided, however, that Executive has obtained the
Company’s prior written approval of such expenses and has complied with all
policies and procedures related to the reimbursement of such expenses as shall,
from time to time, be established by the Company.

 

(g) VACATIONS AND SICK LEAVE. Executive shall be entitled to four (4) weeks’
paid vacation annually to be taken in accordance with the Company’s vacation
policy in effect from time to time and at such time or times as may be mutually
agreed upon by the Company and Executive. Unused vacation time may not be
carried over from year to year. Executive shall also be entitled to sick leave
in accordance with the Company’s sick leave policies in effect from
time-to-time.

 

4. TERMINATION.

 

(a) EVENTS OF TERMINATION. This Agreement and the employment relationship shall
terminate on the earliest to occur of the following events (the “Events of
Termination”):

 

(i) expiration of the Term;

 

(ii) written mutual agreement of the Company and Executive;

 

(iii) the voluntary resignation by Executive with Good Reason. “Good Reason”
shall be defined as: (a) the failure of the Company to pay Executive any
compensation when due, save and except for a disputed claim to compensation; (b)
a significant adverse change in the nature or scope of the authority, powers,
functions, responsibilities, or duties attached to the positions of Executive
with the Company as set forth herein; or (c) a material breach by the Company or
its successors of a term or condition of this Agreement.

 

(iv) the voluntary resignation of Executive without Good Reason;

 

(v) the death of Executive;

 



 

 

 

(vi) the disability of Executive. Executive shall be deemed disabled if, as a
result of Employee’s incapacity due to physical or mental illness, Executive
shall have been absent from her duties hereunder on a full time basis for a
period of one (1 )month or longer;

 

(vii) the retirement of Executive;

 

(viii) the termination of Executive’s employment by the Company for “Just
Cause,” as determined by the Company in its sole discretion. “Just Cause” shall
include: (a) the failure by Executive to substantially perform her assigned
duties for the Company, which failure has continued for a period of at least
fifteen (15) days following written notice of demand for substantial
performance, signed by an officer or director of the Company, has been delivered
to Executive specifying the manner in which Executive has failed to
substantially perform; (b) Executive engaging in conduct, which in the Company’s
sole discretion, is demonstrably and materially injurious to the Company, which
Executive does not cease following Executive’s receipt of written notice from
the Company specifying the nature of such conduct; (c) behavior constituting
gross negligence or willful misconduct by the Executive during the course of her
duties and the term of this Agreement; (d) the misappropriation of corporate
assets or corporate opportunities by Executive or any other acts of dishonesty
or breach of Executive’s fiduciary obligation to the Company; or (e) the
involvement of Executive in a felony or a misdemeanor involving moral turpitude
(including the entry of a plea of nolo contendre); or

 

(ix) the termination of Executive’s employment by the Company without “Just
Cause.”

 

(b) EVENTS OF TERMINATION TRIGGERING SEVERANCE PAYMENT. If the Company
terminates Executive’s employment without Just Cause, if Executive voluntarily
resigns with Good Reason, or if Executive’s employment is terminated due to
disability, as that term is defined above, Executive shall be entitled to
receive, provided Executive properly executes and does not revoke a Confidential
Separation and Release Agreement in the form provided by the Company at the time
of separation from her employment, in addition to the applicable Base Salary,
plus any accrued but unused vacation time and unpaid expenses (in accordance
with Sections 3(e) and (f) hereof) that have been earned by the Executive as of
the date of such termination (“Termination Date”), the following severance
payments (the “Severance Payments”):

 



 

 

 

(i) equal monthly installments at the applicable Base Salary rate then in
effect, as determined on the first day of the calendar month immediately
preceding the day of termination, to be paid beginning on the first day of the
month following such Termination Date and continuing twelve (12) months
following the Termination Date (the “Severance Period”). Whenever Severance
Payments are payable to Executive hereunder during a time when Executive is
partially or totally disabled, and such disability would entitle him to
disability income payments according to the terms of any plan or policy now or
hereafter provided by the Company, the Severance Payments payable to Executive
hereunder shall be inclusive of any such disability income and shall not be in
addition thereto, even if such disability income is payable directly to
Executive by an insurance company under a policy paid for by the Company.

 

(ii) during the Severance Period, health benefits substantially similar to those
which Executive was receiving or entitled to receive immediately prior to
termination.

 

(iii) all stock options held by the Executive will be deemed fully vested and
exercisable on the Termination Date and the exercise period for such stock
options will be increased by a period of two years from the Termination Date.

 

(iv) issuance of all Common Stock earned by the employee that has not yet been
issued within four business days of the Termination Date.

 

(v) removal of all restrictive legends on shares held by the Executive that
qualify for such treatment under Rule 144 of the Securities and Exchange Act of
1934 within 10 business days of the presentation of such shares to the Company’s
transfer agent.

 

(c) EVENTS OF TERMINATION NOT TRIGGERING SEVERANCE PAYMENT. If Executive’s
employment with the Company is terminated for any reason other those
specifically enumerated in Section 4(b) of this Agreement, including, but not
limited to, the expiration of the Term, written mutual agreement of the Company
and Executive, the voluntary resignation of Executive without Good Reason, the
death or retirement of Executive, or the termination of Executive’s employment
by the company with “Just Cause,” Executive shall not be entitled to receive any
compensation other than her accrued salary through the effective date of such
termination, plus any accrued but unused vacation time and unpaid expenses (in
accordance with Sections 3(e) and (f) hereof) that have been earned by the
Executive as the date of such termination. Executive shall also be entitled to
the continuation of group health plan benefits to the extent authorized by and
consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), provided,
that, Executive shall be solely responsible for premiums, costs and expenses
associated therewith. The provisions of this Section 4(c) shall be in addition
to, and not in lieu of, any other rights and remedies the Company may have at
law or in equity under any other provision of this Agreement in respect of such
termination of employment.

 

(d) SECTION 409A. Notwithstanding anything to the contrary in this Agreement, no
Severance Payments or benefits to be paid or provided to Executive, if any,
pursuant to this Agreement that, when considered together with any other
Severance Payments or separation benefits, are considered deferred compensation
under Section 409A of the Internal Revenue Code of 1986, as amended (together,
the “Deferred Payments”) will be paid or otherwise provided until Executive has
a “separation from service” within the meaning of Section 409A.

 



 

 

 

(i) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following Executive’s
“separation from service”, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s “separation from service”. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s “separation from service”, but prior to the
six (6) month anniversary of the “separation from service”, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment, installment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. For purposes of
this Agreement, “Treasury Regulations” shall mean the treasury regulations
promulgated under the Internal Revenue Code of 1986, as amended.

 

(ii) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations or qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A limits will not constitute
Deferred Payments for purposes of clause (i) above.

 

(iii) The Severance Payments provided under this Section 4 are intended to be
exempt from or comply with the requirements of Section 409A so that none of the
Severance Payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to be exempt or so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

(e) PAYMENT IN CASH. For sake of clarity, the parties agree that any Bonus
Payment under Section 3(b) and any Severance Payment under Section 4(b) of the
Agreement shall be paid solely in cash.

 

5. RESTRICTIVE COVENANTS. Executive and the Company agree that the Company would
suffer irreparable harm and incur substantial damage if Executive were to enter
into Competition (as defined herein) with the Company. Therefore, in order for
the Company to protect its legitimate business interests, Executive agrees as
follows:

 



 

 

 

(a) Without the prior written consent of the Company, Executive shall not,
during the period of employment with the Company for any reason, directly or
indirectly, invest or engage in any business that is Competitive (as defined
herein) with the Business of the Company or accept employment or render services
to a Competitor (as defined herein) of the Company as a director, officer,
agent, employee or consultant or solicit or attempt to solicit or accept
business that is Competitive with the Business of the Company, except that
Executive may own up to five percent (5%) of any outstanding class of securities
of any company registered under Section 12 of the Securities Exchange Act of
1934, as amended.

 

(b) Without the prior written consent of the Company and upon any termination of
Executive’s employment with the Company for any reason and for a period of
twelve (12) months thereafter, Executive shall not, either directly or
indirectly, (i) invest or engage in any business that is Competitive (as defined
herein) with the Business of the Company, except that Executive may own up to
five percent (5%) of any outstanding class of securities of any company
registered under Section 12 of the Securities Exchange Act of 1934, as amended,
(ii) accept employment with or render services to a Competitor of the Company as
a director, officer, agent, employee or consultant unless he is serving in a
capacity that has no relationship to that portion of the Competitor’s business
that is Competitive with the Business of the Company, or (iii) solicit, attempt
to solicit or accept business Competitive with the Business of the Company from
any of the customers of the Company at the time of her termination or within
twelve (12) months prior thereto or from any person or entity whose business the
Company was soliciting at such time.

 

(c) Upon termination of her employment with the Company for any reason, and for
a period of twelve (12) months thereafter, Executive shall not, either directly
or indirectly, engage, hire, employ or solicit in any manner whatsoever the
employment of an employee of the Company.

 

(d) For purposes of this Agreement, a business or activity is in “Competition”
or “Competitive” with the Business of the Company if it involves, and a person
or entity is a “Competitor”, if that person or entity is engaged in, or about to
become engaged in, the research, development, design, manufacturing, marketing
or selling of a specific product or technology that resembles, competes, or is
designed to compete, with, or has applications similar to any product or
technology for which the Company has obtained or applied for a patent or made
disclosures, or any product or technology involving any other proprietary
research or development engaged in or conducted by the Company during the term
of Executive’s employment with the Company.

 



 

 

 

6. CONFIDENTIALITY. Executive acknowledges and agrees that all nonpublic
information concerning the business of the Company or any of its affiliates
including without limitation, nonpublic information relating to it or its
affiliates’ products, customer lists, pricing, trade secrets, patents, business
methods and cost data, business plans, strategies, drawings, designs, nonpublic
information regarding product development, marketing plans, sales plans,
manufacturing plans, management organization (including but not limited to
nonpublic data and other information relating to members of the Board, the
Company or any of their affiliates or to management of the Company or any of its
affiliates), operating policies or manuals, financial records, design or other
nonpublic financial, commercial, business or technical information (i) relating
to the Company or any of its affiliates or (ii) that the Company or any of its
affiliates may receive belonging to suppliers, customers or others who do
business with the Company or any of its affiliates (collectively, the
“Confidential Information”) is and shall remain the property of the Company.
Executive recognizes and agrees that all of the Confidential Information,
whether developed by Executive or made available to Executive, other than (i)
information that is generally known to the public, (ii) information already
properly in Executive’s possession on a non-confidential basis from a source
other than the Company or its affiliates, which source to Executive’s knowledge
is not prohibited from disclosing such information by a legal, contractual or
other obligation of confidentiality to the Company or its affiliates, or (iii)
information that can be demonstrated by Executive to have been independently
developed by Executive without the benefit of Confidential Information from the
Company or its affiliates, is a unique asset of the business of the Company, the
disclosure of which would be damaging to the Company. Accordingly, Executive
agrees to use such Confidential Information only for the benefit of the Company.
Executive agrees that during the Employment Period and until the sixth
anniversary of the date of termination or expiration Executive’s employment with
the Company or its affiliates, Executive will not directly or indirectly,
disclose to any person or entity any Confidential Information, other than
information described in clauses (i), (ii) and (iii) above, except as may be
required in the ordinary course of business of the Company or as may be required
by law or government authority. If disclosure of any Confidential Information is
requested or required by legal process, civil investigative demand, formal or
informal governmental investigation or otherwise, Executive agrees (i) to notify
the Company promptly in writing so that the Company may seek a protective order
or other appropriate remedy, and to cooperate fully, as may be reasonably
requested by the Company, in the Company’s efforts to obtain such a protective
order or other appropriate remedy, and (ii) shall comply with any such
protective order or other remedy if obtained. Information concerning the
business of the Company or any of its affiliates that becomes public as a result
of Executive’s breach of this Section 6 shall be treated as Confidential
Information under this Section 6. Notwithstanding any provision herein to the
contrary, Executive may disclose the terms of this Agreement to the extent
necessary to enforce its rights under this Agreement.

  

7. WORKS FOR HIRE. Executive acknowledges and agrees that all services performed
for the Company during the Term are provided on a work for hire basis (as that
term is used in the United States Copyright Act), and that Executive has no
right, claim or title, and expressly disavows any such right, claim, or title,
to any such work. If, for any reason, the foregoing is ineffective to confirm
the absolute, irrevocable and unconditional ownership by, or rights of, the
Company in any materials created by Executive in connection with such services,
or if it should ever be determined that any of such materials are not a
“work-made-for-hire” exclusively owned and authored by the Company, Executive
hereby absolutely, irrevocably and unconditionally assigns (or, to the extent
such assignment is or may be prohibited or limited by any applicable law, hereby
absolutely, irrevocably and unconditionally licenses, royalty-free) exclusively
to the Company all of such materials, throughout the universe in perpetuity,
without condition, exclusion, limitation or reservation.

 



 

 

 

8. NOTICES. Any notice or other communication required or permitted to be given
hereunder shall be in writing and deemed to have been given when delivered in
person or when dispatched by telegram, electronic mail, or electronic facsimile
transfer (confirmed in writing by mail, registered or certified, return receipt
requested, postage prepaid, simultaneously dispatched) to the addressees at the
addresses specified below.

 

  If to Executive:David J. Mauro     36 Terrell Drive     Washington Crossing,
PA 18977         If to the Company: Daniel J. O’Connor     President and Chief
Executive Officer     Advaxis, Inc.     305 College Road East     Princeton, NJ
08540



 

or to such other address or fax number as either party may from time to time
designate in writing to the other.

 

9. NON-DISPARAGEMENT AGREEMENT. Except as otherwise required by law, Executive
agrees that he will not make any false, negative or disparaging comments about,
and that he will refrain from directly or indirectly making any comments or
engaging in publicity or any other action or activity which reflects adversely
upon, the Company, its employees, agents or representatives. This
Non-Disparagement provision applies to comments made verbally, in writing,
electronically or by any other means, including, but not limited to blogs,
postings, message boards, texts, video or audio files and all other forms of
communication.

 

10. LEGAL REPRESENTATION. Executive acknowledges that he was advised to consult
with, and has had ample opportunity to receive the advice of, independent legal
counsel before executing this Agreement, and that the Company advised Executive
to do so and that Executive has fully exercised that opportunity to the extent
he desired. Executive acknowledges that he had ample opportunity to consider
this Agreement and to receive an explanation from such legal counsel of the
legal nature, effect, ramifications, and consequences of this Agreement.
Executive warrants that he has carefully read this Agreement, that he
understands completely its contents, that he understands the significance,
nature, effect, and consequences of signing it, and that he has agreed to and
signed this Agreement knowingly and voluntarily of his own free will, act, and
deed, and for full and sufficient consideration.

 

11. ENTIRE AGREEMENT. This Agreement, together with Exhibit A, constitutes the
entire agreement between the parties hereto relating to the subject matter
hereof, and supersedes all prior agreements and understandings, whether oral or
written, with respect to the same. No modification, alteration, amendment or
revision of or supplement to this Agreement shall be valid or effective unless
the same is in writing and signed by both parties hereto.

 



 

 

 

12. GOVERNING LAW. This Agreement is made and entered into in the State of New
Jersey, and shall in all respects be interpreted, enforced, and governed by and
continued and enforced in accordance with the internal substantive laws (and not
the laws of choice of laws) of the State of New Jersey applicable to contracts
entered into and to be performed in New Jersey.

 

13. ASSIGNMENT. The rights and obligations of the parties under this Agreement
shall not be assignable without written permission of the other party.

 

14. SEVERABILITY. The invalidity of any provision of this Agreement under the
applicable laws of the State of New Jersey or any other jurisdiction, shall not
affect the other provisions hereby declared to be severable from all other
provisions. The intention of the parties, as expressed in any provision held to
be void or ineffective, shall be given such full force and effect as may be
permitted by law.

 

15. SURVIVAL. The obligations of the Company or its successor to pay any
Severance Payments required hereunder subsequent to the termination of this
Agreement and the obligations of Executive under Sections 5, 6, and 7 hereof,
and all subparts thereof, shall survive the termination of this Agreement.

 

16. REMEDIES. Executive and the Company recognize that the services to be
rendered under this Agreement by Executive are special, unique, and of
extraordinary character, and that in the event of the breach by Executive of the
terms and conditions of Sections 5, 6, and 7 hereof, or any subpart thereof, the
Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, to obtain damages for any
breach thereof.

 

17. DISPUTE RESOLUTION. Except for the right of either party to apply to a court
of competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm, any and all claims, disputes or controversies arising under,
out of, or in connection with the Agreement, including any dispute relating to
production, use or commercialization, which the parties shall be unable to
resolve within sixty (60) days, shall be submitted to good faith mediation. The
party raising such dispute shall promptly advise the other party of such claim,
dispute or controversy in a writing, which describes in reasonable detail the
nature of such dispute. By not later than five (5) business days after the
recipient has received such notice of dispute, each party shall have selected
for itself a representative who shall have the authority to bind such party, and
shall additionally have advised the other party in writing of the name and title
of such representative. By not later than ten (10) business days after the date
of such notice of dispute, the party against whom the dispute shall be raised
shall select a mediation firm, company, or agency in New Jersey, or identify an
individual mediator(s), and such representatives shall schedule a date with such
firm or mediator(s) for a mediation hearing. The parties shall enter into good
faith mediation and shall share the costs equally. If the representatives of the
parties have not been able to resolve the dispute within fifteen (15) business
days after such mediation hearing, the parties shall have the right to pursue
any other remedies legally available to resolve such dispute in either the
Courts of the State of New Jersey or in the United States District Court for the
District of New Jersey, to whose jurisdiction for such purposes Company and
Executive each hereby irrevocably consents and submits.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  Advaxis, Inc.  



a Delaware corporation

        By: /s/ Daniel J. O’Connor   Name:

Daniel J. O’Connor 

  Title: President and Chief Executive Officer         Executive:         /s/
David J. Mauro   David J. Mauro

 



 

 

 

